Citation Nr: 0721891	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-28 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder claimed as left knee cartilage and tender damage and 
arthritis/degenerative joint disease.  

2.  Entitlement to service connection for a residual scar, 
left knee laceration.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk




INTRODUCTION

The veteran had active service from February 1969 to February 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that his left knee disorder and residual 
left knee scar are related to his time in service, 
particularly, a knee laceration incurred during service.  The 
service medical records show that the veteran was treated for 
a knee laceration in April 1969.  

The Board notes that the current medical evidence of record 
shows a diagnosis of persistent left knee pain and objective 
findings of mild degenerative changes in the left knee, a 
positive finding for McMurray's test, and a superior left 
knee scar.  Nonetheless, the record of evidence does not 
contain a definitive diagnosis regarding the veteran's left 
knee pain and there is no medical opinion of record regarding 
the etiology of the veteran's left knee pain or left knee 
scar.   

However, the Board notes that the veteran has not been 
afforded a VA examination regarding his claims for service 
connection.  VA is required to provide a medical examination 
or obtain a medical opinion based upon a review of the 
evidence of record if VA determines it is necessary to decide 
the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).  A 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but as follows: (1) contains competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of disability; (2) establishes that the 
veteran suffered an event, injury, or disease in service, or 
has a disease or symptoms of a disease subject to a VA 
presumption manifesting during an applicable presumptive 
period, provided the claimant has qualifying service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  Id.

The record reveals that the RO scheduled a VA examination for 
the veteran at the Lexington, Kentucky VA medical facility.  
However, it is noted in an August 2003 memorandum that the 
examination was cancelled due to the veteran's employment at 
the Lexington facility and was to be rescheduled at the 
Louisville facility.  The Board notes that the record is 
negative for any further documentation regarding a 
rescheduled examination.  After a review of the record 
including evidence of a knee laceration during service and 
the current medical evidence demonstrating multiple problems 
with the veteran's left knee, the Board finds that a remand 
for an appropriate examination and nexus opinion is warranted 
in this case.  


Accordingly, the case is REMANDED for the following actions:

        1.  The RO should send the veteran appropriate VCAA
        notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R.
        § 3.159(b), that includes an explanation as to the
        information and evidence necessary to establish service 
connection.  Further, the notice should explain what is 
necessary to establish a disability rating and effective 
date 
for the claims on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

        2.  The RO should afford the veteran a medical
	examination to determine the identity and etiology of
any left knee disorder that may be present.  All 
indicated 
evaluations, studies, and tests deemed necessary by the 
examiner should be accomplished and all findings 
reported 
in detail.  If the examiner determines that the veteran 
	currently has a left knee disorder, the examiner should 
	state whether any left knee disorder found on 
examination 
	is more likely than not (i.e., probability of more than 
50 percent), 
	at least as likely as not (i.e., probability of 50 
percent), 
	or less likely than not (i.e., probability less than 50 
percent) 
	causally or etiologically related to the veteran's 
service to 
	include any symptomatology shown in service.  (The 
veteran 
	was treated for a knee laceration in April 1969).
	Please send the claims folder to the examiner for review 
in 
	conjunction with the examination.  

3.	The RO should afford the veteran a medical 
examination
	to determine the identity and etiology of any left knee 
residual 
	scar that may be present.  All indicated evaluations, 
studies, and tests 
deemed necessary by the examiner should be accomplished
and all findings reported in detail.  If the examiner 
determines
that the veteran currently has a left knee scar, the 
examiner 
	should state whether any left knee scar found on 
examination 
	is more likely than not (i.e., probability of more than 
50 percent), 
	at least as likely as not (i.e., probability of 50 
percent), 
	or less likely than not (i.e., probability less than 50 
percent) 
	causally or etiologically related to the veteran's 
service to 
	include any symptomatology shown in service.  (The 
veteran 
	was treated for a knee laceration in April 1969).
	Please send the claims folder to the examiner for review 
in 
	conjunction with the examination.  

 	4.  After any additional notification and/or development 
that
        the RO deems necessary is undertaken, the veteran's 
claims
        should be readjudicated.  If any benefit sought on 
appeal
        remains denied, the veteran and his representative 
should be
        provided with a supplemental statement of the case that
        contains notice of all relevant actions taken, including 
a
        summary of the evidence and applicable law and 
regulations
        considered pertinent to the issues.  An appropriate 
period of
        time should be allowed for response by the veteran and 
his
        representative.  Thereafter, the case should be returned 
to
        the Board for further appellate consideration, if in 
order.


The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



